Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites “a memory” and “a database”, yet it is not clear what role these limitations play. There is no nexus between any of the clauses in this claim leading to vagueness and indefiniteness.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1, 6-7, 10, 12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffman et al., USPGPUB 2022/0279063 (hereinafter “Coffman”).   

Regarding claim 1, Coffman (in its entirety; Sections referenced in rejecting the claims are exemplary) discloses a method implemented on one or more servers for providing a shared playlist (Figs. 6, 16, 23, 24, 29, and corresponding description), the method comprising:
receiving a plurality of identifiers associated with a plurality of client devices (¶¶ [333], [338], [341]; Also See Figs. 23A-B, ¶¶ [831]-[832]);
receiving a plurality of listening profiles associated with the identifiers (Figs. 23 C-D; ¶¶ [833]-[837]);
generating the shared playlist based on the plurality of listening profiles (¶¶ [833]-[837]); and
transmitting the shared playlist to the plurality of client devices (Figs. 23 E-G; ¶¶ [833]-[842]), wherein the shared playlist is executed on the plurality of client devices in a synchronized manner (¶¶[836]-[837]; Also See ¶¶ [910]-[912]) via one or more application programing interfaces (APIs) (As shown in Figs. 23) provided by one or more third party audio streaming services (Such as Apple Music, Spotify; ¶¶ [486], [644], [646], [670], [680], [695]).

Regarding claim 6, Coffman discloses wherein generating the shared playlist is further based on at least one location associated with the plurality of client devices (¶¶ [831]-[832]).

Regarding claim 7, Coffman discloses wherein generating the shared playlist is further based on a plurality of locations associated with the plurality of client devices (¶¶ [831]-[832]).

Regarding claim 10, Coffman discloses wherein generating the shared playlist is further based on a current event (e.g. “Tim’s Birthday”, ¶ [643]).

Regarding claim 12, Coffman discloses wherein the plurality of listening profiles includes a plurality of preferred genres associated with a plurality of users associated with at least a portion of the plurality of client devices (Figs 23 C-D; ¶¶ [833]-[835]).

Regarding claim 18, Coffman discloses wherein:
the plurality of listening profiles is based on a plurality of requests via the one or more application programing interfaces (APIs) provided by at least three mutually exclusive third party audio streaming services (¶ [464]); and
the shared playlist is executed on the plurality of client devices via one or more APIs provided by the at least three mutually exclusive third party audio streaming services (¶ [646]). 

The server of claim 19 recites similar features as those of the method of claim 1, effectuated by the same, therefore, rejected by the same analysis. 

The computer program product of claim20 recites similar features as those of the method of claim 1, effectuating the same, therefore, rejected by the same analysis. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman, in view of Hull et al., WO 2005/076184 (hereinafter “Hull”).

Regarding claim 2, though Coffman discloses use/ requests for music/ audio to the one or more third party audio streaming services (¶ [646]), he is not explicit that the plurality of listening profiles is based on listening action to such sources.

However, Hull discloses a method and system for building a profile of the user based on activities (Fig. 2, elements 254, 256, 258;  page 4, lines 8-20, page 10, line 24 through page 11, line 8) where such activity includes listening activities (Page 15, lines 26-29)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Coffman with Hull’s teachings in order to build a profile based on a major activity, such as listening to music as taught by Coffman, to facilitate relationship building and shared interest amongst the group sharing their playlists. 

Regarding claim 3, Coffman discloses wherein the plurality of identifiers is based on one or more selections made by a user on a graphical user interface (GUI) of a first client device of the plurality of client devices (Figs. 23, ¶¶ [831]-[842]) .

Regarding claim 4, Coffman discloses wherein the one or more selections are based on approximate locations of at least a portion of the plurality of client devices displayed by the GUI (Fig. 23B, ¶ [832]).

Regarding claim 8, the system of Coffman and Hull further discloses wherein generating the shared playlist (based on profile developed as taught by Coffman)  is further based on a calendar date (Hull: building a profile based on behavioral tracking of actions such as day and month; Page 13, lines 11-23).

Regarding claim 9, the system of Coffman and Hull further discloses wherein generating the shared playlist (based on profile developed as taught by Coffman) is further based on a time of day (Hull: building a profile based on behavioral tracking of actions such as day and month; Page 13, lines 11-23).


Claims 5, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman, in view of Mehrotra, USPGPUB 2022/0121696 (hereinafter “Mehrotra”).

Regarding claim 5, Coffman discloses generating playlists based on user profiles (as discussed in claim 1, and shown in Figs. 23 C-D) but he  is not explicit in generating the shared playlist is further based on machine learning.

However, Mehrotra discloses a method and system for building a user profile based on machine learning (¶¶ [73]-[75]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Coffman with Mehrotra’s teachings in order to build a better and more efficient playlist based profiles that are generated using the machine learning algorithms for speed and accuracy.  

Regarding claim 11, Coffman  is silent on listening profiles including plurality of listening histories.

However, Mehrotra teaches a method and system for personalizing content by building a user  profile  based on plurality of listening histories (¶¶ [72]-[74], [105]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Coffman with Mehrotra’s teachings in order to build a profile based on historical listening habits of the users for additional accuracy in outcome.

Regarding claim 13, the system of Coffman and Mehrotra teaches wherein the plurality of listening profiles includes a plurality of favorite artists (Mehrotra: ¶ [74]) associated with a plurality of users associated with at least a portion of the plurality of client devices.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman, in view of Wansley et al., USPGPUB 2014/0031961 (hereinafter “Wansley”). Wansley reference was provided by the Applicant in the IDS of 01/03/2022.

Regarding claim 14, Coffman is not explicit in wherein the plurality of listening profiles includes a plurality of favorite musical interests associated with a plurality of users associated with at least a portion of the plurality of client devices.

However, Wansley discloses a method and system for generating and sharing playlists based on music preferences of the users (Fig. 6), wherein the plurality of listening profiles includes a plurality of favorite musical interests associated with a plurality of users associated with at least a portion of the plurality of client devices (¶ [38]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Coffman with Wansley’s teachings in order to build a better and more accurate profile and therefore more enjoyable playlists.

Regarding claim 15, the system of Coffman and Wansley discloses wherein the plurality of listening profiles includes a plurality of favorite songs  (Wansley: ¶ [38]) associated with a plurality of users associated with at least a portion of the plurality of client devices.

Regarding claim 16, the system of Coffman and Wansley discloses wherein the plurality of listening profiles includes a plurality of purchasing histories (Wansley: ¶ [38]) associated with a plurality of users associated with at least a portion of the plurality of client devices.

Regarding claim 17, the system of Coffman and Wansley discloses wherein the plurality of purchasing histories includes music purchases (Wansley: ¶ [38]).


Contacts


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421